 Case 16-23337        Doc 343     Filed 12/11/18 Entered 12/11/18 11:03:08             Desc Main
                                   Document     Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       In re:                                         )       Chapter 11
                                                      )
           Latanya R. Lockhart                        )       Case No. 16-23337
                                                      )
                       Debtors                        )       Judge Janet S. Baer


                                     NOTICE OF MOTION

To: See attached service list

        PLEASE TAKE NOTICE that on Tuesday, December 18, 2018 at the hour of 10:00
a.m., or as soon thereafter as counsel may be heard, I shall appear before Judge Baer in
Courtroom 615 of the United States Bankruptcy Court, Everett McKinley Dirksen Building,
219 S. Dearborn St., Chicago, Illinois, or any other judge sitting such judge’s place and stead,
and shall then and there present the attached, MOTION FOR FINAL DECREE a copy of
which is attached hereto and is hereby served upon you. You may appear and be heard if you
choose.

                                              By:_/s/Karen J. Porter
                                              Karen J. Porter (Atty No 6188626)
                                              PORTER LAW NETWORK
                                              230 West Monroe, Suite 240
                                              Chicago, IL 60606
                                              312-372-4400
                                              Fax 312-372-4160

                                 CERTIFICATE OF SERVICE

       I, Karen J. Porter, an attorney, certify that I caused a true and correct copy of this Notice
and Motion to be served on the attached service list as indicated on the attached service list from
my offices located at 230 West Monroe, Suite 240, Chicago, Illinois, 60606 on December 11,
2018.

                                                  /s/Karen J. Porter
 Case 16-23337      Doc 343     Filed 12/11/18 Entered 12/11/18 11:03:08    Desc Main
                                 Document     Page 2 of 7



Latanya R. Lockhart
Service List


Via ECM Electronic Filing:

   •   Sarah E Barngrover amps@manleydeas.com
   •   Peter C Bastianen ND-Four@il.cslegal.com
   •   Kinnera Bhoopal kinnera.bhoopal@mccalla.com
   •   Tracey M Coons tcoons@bplawgroup.com, ecfnoticesIL@bplawgroup.com
   •   Joel P Fonferko ND-One@il.cslegal.com
   •   Paulina Garga-Chmiel pgarga@chuhak.com, dgeorge@chuhak.com
   •   Kathryn Gleason USTPRegion11.es.ecf@usdoj.gov,
       Kathryn.M.Gleason@usdoj.gov
   •   Krysta L Kerr krysta@millermillerlaw.com,
       aport@millermillerlaw.com,millermillerlaw1@gmail.com,millermillerecf@gm
       ail.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Brenda Ann Likavec bknotices@potestivolaw.com,
       blikavec@potestivolaw.com
   •   Terri M Long tmlong@tmlong.com, Courts@tmlong.com
   •   Jose G Moreno nd-one@il.cslegal.com
   •   Andrew J Nelson anelson@atty-pierce.com, northerndistrict@atty-
       pierce.com
   •   Crystal V Sava ccaceres@alolawgroup.com, bankruptcy@alolawgroup.com
   •   Jill Sidorowicz jsidorowicz@wmlegal.com, ndil@wmlegal.com
   •   Miriam R. Stein mstein@chuhak.com,
       dgeorge@chuhak.com;vjefferson@chuhak.com
   •   Toni Townsend toni.townsend@mccalla.com,
       northerndistrict@mccalla.com

Patrick S Layng                                Peter C Bastianen
Kathryn Gleason                                Joel P. Fonferko
Office of the U.S. Trustee, Region 11          Codilis and Associates
219 S Dearborn St                              15W030 N. Frontage Rd., Suite 100
Room 873                                       Burr Ridge, IL 60527
Chicago, IL 60604
 Case 16-23337      Doc 343      Filed 12/11/18 Entered 12/11/18 11:03:08   Desc Main
                                  Document     Page 3 of 7


Sarah E Willms                                  Jill Sidorowicz
Manley Deas Kochalski LLC                       Weiss McClelland, LLC
P.O. Box 165028                                 105 W. Adams Street
Columbus, OH 43216                              Suite 1850
                                                Chicago, Il 60603
Paulina Garga-Chmiel
Miriam Stein
Chuhak & Tecson, P.C.
30 S. Wacker Drive, Suite 2600
Chicago, IL 60606

Brenda Ann Likavee
Potestivo & Associates, P.C.
223 W. Jackson, Suite 610
Chicago, IL 60606

Andrew J Nelson
Toni Townsend
Kinnera Bhoopal
MRPierce, LLC, d/b/a McCalla Raym et.al.
1 North Dearborn St. Suite 1300
Chicago, IL 60602

Terri M. Long
Law Office of Terri M. Long
2056 Ridge Road
Homewood, Il 60430

Tracy M. Coons
J Peterman Legal Group, Ltd
165 Bishops Way, Suite 100
Brookfield, WI 53005

Krysta L. Kerr
Miller & Miller Law, LLC
633 W, Wisconsin Avenue
Suite 500
Milwaukee, WI 53203

Crystal V. Sava
Anselmo Lindberg & Associates, LLC
1771 W. Diehl Road
Naperville, Il 60563
 Case 16-23337      Doc 343     Filed 12/11/18 Entered 12/11/18 11:03:08      Desc Main
                                 Document     Page 4 of 7


Via Regular Mail:

Advocate Medical Group
8550 W Bryn Mawr Ave Fl 8                      Franklin Credit Management Corporation
Chicago, IL 60631-3200                         101 Hudson St Fl 25
                                               Jersey City, NJ 07302-3915
Bank of America
4909 Savarese Cir                              Municipal Collection Service
Tampa, FL 33634-2413                           PO Box 327
                                               Palos Heights, IL 60463-0327
Capital One
PO Box 21887                                   NICOR Northern Illinois Gas
Eagan, MN 55121-0887                           Attention Bankruptcy & Collections
                                               PO Box 549
Chase Card Services                            Aurora IL 60507
201 North Walnut Street
Attn: Mark Pascale                             Ridge Orthopedics and Rehab
Mail Stop DE-1-1406                            5540 W 111th St
Wilmington, DE 19801-2920                      Oak Lawn, IL 60453-5574

Chrysler Capital                               Specialized Loan Servicing LLC
PO Box 961275                                  8742 Lucent Blvd, Suite 300
Fort Worth, TX 76161                           Highlands Ranch, Colorado 80129

City of Chicago                                THD/CBNA
Department of Finance                          PO Box 6497
PO Box 6330                                    Sioux Falls, SD 57117-6497
Chicago, IL 60680-6330
                                               Village of Calumet Park
 Jeff Engstrom                                 12409 S Throop St
 ASA--Real Estate Tax Litigation               Calumet City, IL 60827-5819
 Civil Actions Bureau
 Cook County State's Attorney's Office         Village of Dolton
 500 Richard J. Daley Center                   14122 Chicago Rd
 Chicago, IL 60602                             Dolton, IL 60419-1042

                                               Village of Riverside
Department of Treasury-Internal Revenue        Illinois Photo Enforcement Program
Service                                        75 Remittance Dr., Dept 6658
PO Box 7346                                    Chicago, IL 60675-6658
Philadelphia, PA 19101-7346
                                               Latanya Lockhart
Department of Finance                          3112 Lawrence Crescent
Administrative Hearing Collections             Flossmoor, Il 60422
121 N LaSalle St Rm 107A
Chicago, IL 60602-1232
 Case 16-23337        Doc 343        Filed 12/11/18 Entered 12/11/18 11:03:08          Desc Main
                                      Document     Page 5 of 7



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

       In re:                                         )       Chapter 11
                                                      )
            Latanya R. Lockhart                       )       Case No. 16-23337
                                                      )
                          Debtors                     )       Judge Janet S. Baer

                                    MOTION FOR FINAL DECREE

       Latanya R. Lockhart (the "Debtor") debtors and debtor in possession herein, by and through

her undersigned attorney, moves this honorable court pursuant to 11 U.S.C. §350(a) and Fed.R.

Bankr. P. 3022 for the entry of a final decree closing this chapter 11 case, and in support thereof,

respectfully states as follows:

       1.       Debtor commenced a voluntary chapter 11 bankruptcy case (the "Case")

by filing a voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. '101 et seq. (the "Bankruptcy Code") on July 20, 2016, in the United States Bankruptcy

Court for the Northern District of Illinois, Eastern Division (the "Court").

       2.       Debtor has continued to manage her business and properties as a debtor-in-

possession pursuant to §§1107 and 1108 of the Code. No trustee or creditors committee has been

appointed in this case.

       3.       This court has subject matter jurisdiction to grant the relief requested in this

Motion and to enter a final order granting that relief as a core proceeding pursuant to 28

U.S.C. §§ 1334(b) and 157(b)(2)(A) and (B). Venue is proper in this Court pursuant to 28

U.S.C. §1409.
 Case 16-23337       Doc 343     Filed 12/11/18 Entered 12/11/18 11:03:08          Desc Main
                                  Document     Page 6 of 7



       4.     On May 17, 2018 the Debtors filed a Modified Plan Dated May 14, 2018 (the

"Plan").

       5.     On October 4, 2018, the Court entered an Order Confirming Modified Plan of

Reorganization [Dkt. No. 335]. On October 19, 2018, the Order Confirming Modified Plan

became a Final Order of the Court.

       6.     On November 19, 2018, the Plan became effective.

       7.     On or about the November 19, 2018, Effective Date of the Plan. the Debtor took

the following action or made the following payments to the following creditors, as required by

the Plan.

              A. On the Effective Date, the Debtor established the Reserve Account required

       by Article 25.2 of the Plan with a deposit of $12,000.00.

              B. On November 16, 2018, the Debtor made a one-time disbursement of 15% of

       the Allowed Amount of the Claims of Unsecured Creditors with Claims of less than

       $5,000.00 to the twenty-one Creditors.

              C. On November 28, 2018, the Debtor made the mortgage payments required by

       the Plan for the ten investment properties the Debtor is retaining.

       8.     All the payments that are due to Creditors under the Plan have commenced.

       9.     All property proposed by the Plan to be transferred has been transferred.

       10.    There are no objections to claims pending. There are no open adversary

proceedings or other contested matters.

       11.    All fees due to the United States Trustee have been paid.

       12.    The Plan has been substantially consummated.
 Case 16-23337        Doc 343     Filed 12/11/18 Entered 12/11/18 11:03:08              Desc Main
                                   Document     Page 7 of 7



       13.     Bankruptcy Rule 3022 provides that: "After an estate is fully administered in a

chapter 11 reorganization case, the court, on its own motion or on motion of a party in interest,

shall enter a final decree closing the case. Section 350(a) of the Code provides that: "After an

estate is fully administered and the court has discharged the trustee, the court shall close the case.

       14.     Debtor requests that the court enter a final decree closing this chapter 11 case.

       WHEREFORE, Latanya R. Lockhart, debtor and debtor in possession herein, prays for an

entry of a final decree closing this chapter 11 case and for such other and different relief as this

Court deems proper and just.

                                                   Respectfully submitted,
                                                   LATANYA R. LOCKHART
                                                   By: /s/ Karen J. Porter
                                                   One of its attorneys

Karen J. Porter
PORTER LAW NETWORK
230 West Monroe, Suite 240
Chicago, IL 60606
(312) 372-4400
Fax (312) 372-4160
Atty No 6188626
